    Case 1:20-cv-00692-TSE-TCB Document 1 Filed 06/19/20 Page 1 of 4 PageID# 1




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


MATTHEW J. ERAUSQUIN,

Plaintiff,

v.                                                                Case No:

JAGUAR LAND ROVER
NORTH AMERICA, LLC,

Defendant.

                                        NOTICE OF REMOVAL

        Defendant, Jaguar Land Rover North America, LLC (“JLRNA”), by its attorneys,

Anthony M. Conti, Lindsey Ann Thomas, and the law firm CONTI FENN PLLC, hereby remove to

this Court, pursuant to 28 U.S.C. §§ 1332, 1441(a), and 1446, as well as Federal Rule of Civil

Procedure 81, an action pending in the Circuit Court for Arlington County, Virginia captioned

Matthew J. Erausquin v. Jaguar Land Rover North America, LLC; Case No. 013CL20000465-00

(the “State Action”), and in support thereof sets forth the following short and plain statement of

the grounds for removal:

        1.      Plaintiff Matthew J. Erausquin (the “Plaintiff”) filed the Complaint on January 24,

2020. See Summons & Compl, attached as Exhibit 1. No defendant other than JLRNA (the

“Defendant”) is named in the Complaint. See id. Defendant was not properly served with the

Summons or Complaint1, but Defendant received a copy of the Summons and Complaint on May

20, 2020. See Exhibit 2.




1
         Plaintiff served the Summons and Complaint on the Corporation Service Company, which is not JLRNA’s
registered agent in Virginia. See Exhibit 2.
 Case 1:20-cv-00692-TSE-TCB Document 1 Filed 06/19/20 Page 2 of 4 PageID# 2




       2.      The Complaint seeks damages in the amount of at least $172,763.22 arising from

the purchase and use of a motor vehicle distributed by Defendant. See id. at Compl., p. 5.

       3.      Plaintiff is a citizen of the Commonwealth of Virginia.

       4.      JLRNA is incorporated in the State of Delaware, and its principal place of

business is located in Mahwah, New Jersey.

       5.      Removal is appropriate based on diversity of citizenship because the parties are

citizens of different states, and the amount in controversy exceeds $75,000.00. See 28 U.S.C. §§

1332(a) and 1441(b). Accordingly, this Court may therefore exercise diversity jurisdiction over

this matter.

       6.      Exhibits 1 and 2 attached hereto contain all process and pleadings received by

JLRNA in the State Action (i.e., the Summons, Complaint). The Certificate of Service affixed

hereto reflects service of this Notice of Removal on Plaintiff, and the filing of this Notice of

Removal in the Circuit Court for Arlington County, Virginia.

       7.      Pursuant to Federal Rule 81(c)(2)(C), JLRNA’s Answer to Plaintiff’s Complaint

is contemporaneously filed with this Notice of Removal.

       8.      With the requirements of Sections 1332, 1441(a), and 1446 met, Defendant

respectfully requests that the State Action be removed to this Court.




                                                2
 Case 1:20-cv-00692-TSE-TCB Document 1 Filed 06/19/20 Page 3 of 4 PageID# 3




         WHEREFORE, Defendant respectfully requests that the State Action be removed to this

Court.



                                                  Respectfully submitted,

                                                  ___/s/ Lindsey Ann Thomas______
                                                  Anthony M. Conti (Virginia Bar #76371)
                                                  Lindsey Ann Thomas (Virginia Bar #91118)
                                                  CONTI FENN PLLC
                                                  36 South Charles Street, Suite 2501
                                                  Baltimore, Maryland 21201
                                                  Phone (410) 837-6999
                                                  Facsimile (410) 510-1647

                                                  Attorneys for Defendant
                                                  Jaguar Land Rover North America, LLC




                                              3
 Case 1:20-cv-00692-TSE-TCB Document 1 Filed 06/19/20 Page 4 of 4 PageID# 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of June 2020, a copy of the Defendant Jaguar

Land Rover North America, LLC’s Notice of Removal was sent via first-class mail, postage

prepaid to:

       Matthew J. Erausquin
       Consumer Litigation Associates
       1800 Diagonal Road, Suite 600
       Alexandria, Virginia 22314

       Plaintiff Pro Se


       Clerk of the Court
       Circuit Court for Arlington County
       1425 North Courthouse Road
       Arlington, Virginia 22201



                                                ___/s/ Lindsey Ann Thomas______
                                                Anthony M. Conti (Virginia Bar #76371)
                                                Lindsey Ann Thomas (Virginia Bar #91118)
                                                CONTI FENN PLLC
                                                36 South Charles Street, Suite 2501
                                                Baltimore, Maryland 21201
                                                Phone (410) 837-6999
                                                Facsimile (410) 510-1647

                                                Attorneys for Defendant
                                                Jaguar Land Rover North America, LLC




                                            4
